Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-21 are pending. Claim 1 is canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered. 

Claim Objections
Applicant is urged to explain the difference between “pricing” recited in claim 2, ll. 6 and “cost” recited in claim 6, as well as how the limitations of claim 6 are further limiting those of claim 2. Claims 6, 8, 15-16, and 18 are objected to using the same rationale. The other dependent claims not specifically mentioned are also objected to using the same rationale by virtue of being dependent upon the objected to independent claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5, 8-11, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards (US 2014/0047081) (as previously cited), Kettler et al. (US 2010/0095000) (hereinafter Kettler as previously cited), Rowland et al. (US 2013/0054426) (hereinafter Rowland as previously cited), and Nickolov et al. (US 2009/0276771) (hereinafter Nickolov).

As per claim 2, the combination of references teaches a system, comprising: 
	one or more computing devices (Edwards fig. 1, blocks 105, 110, 115) configured to: 
	provide one or more user interfaces for selecting resources available for purchase for a custom virtual machine (Rowland [0297] and [0304]), 
	wherein the one or more user interfaces are configured to: present individual pricing for: processor cores; and memory (Nickolov display user dashboard page including a list of Cloudware network resources [0123] where the user can reserve resources [0129], view license and usage fees for resources [0143], assign resources and be charged for resources [0145]-[0149], [0152], and per-resource pricing [0156]-[0157]); and
	receive: a selection indicating a number of processing cores to be allocated for the custom virtual machine; and a selection indicating an amount of memory to be allocated to the custom virtual machine (Edwards fig. 20 and [0086]); 
	receive, via the one or more user interfaces, respective resource selections for the custom virtual machine (Edwards fig. 20 and [0086]);
	generate a configuration for the custom virtual machine based on the received respective resource selections (Kettler [0038])
	provide the custom virtual machine having the respective resource selections including the indicated number of processing cores and the indicated amount of memory (Edwards fig. 20 and [0086]).

Kettler and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Kettler teaches a virtual machine configuration file containing the number of processors and an amount of memory for a virtual machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards in view of Kettler because it would provide for a file containing details for a virtual machine configuration for a virtual appliance that is optimized for virtual appliance resources.

Rowland and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Rowland teaches a user interface for displaying resources available to purchase for selected virtual machines. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards and Kettler in view of Rowland because it would enable customers to perform configuration and provisioning of their own virtual assets, including processing, memory, networking and disk storage assets. Customers would be able to acquire a dedicated resource pool of virtual assets from which they can deploy servers on demand through a web-based customer provisioning console application and can thereafter perform a variety of configuration, management and analysis functions on their virtual resources without necessarily enlisting the assistance of system administrators. Customers would be further able to precisely control the amount of acquired virtual processing, memory, disk and networking resources from the utility computing platform, and to precisely control the allocation of those resources among one or more virtual servers which provides an additional level of flexibility for customizing the organization of the customer's virtual resources.

Nickolov and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Nickolov teaches a user interface for displaying fees for resources. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, and Rowland in view of Nickolov because it would provide a customized user dashboard page for the user for resources and pricing/costs.

As per claim 3, Edwards further teaches further comprising: resource centers comprising servers configured to implement custom virtual machines, wherein the custom virtual machine having the respective resource selections including the indicated number of processing cores and the indicated amount of memory is implemented using one or more servers located at one or more of the resource centers (fig. 2A-B).

As per claim 5, Edwards further teaches wherein resources of the servers at one or more of the resource centers, comprise: processing cores; graphics processors; solid state drives; hard disk drives; or non-volatile memory (fig. 20 and [0086]).

As per claims 8-11, they have similar limitations as claim 2 and are therefore rejected using the same rationale.

As per claims 16-17, they have similar limitations as claim 2 and are therefore rejected using the same rationale.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards, Kettler, Rowland, Nickolov, and Knowles et al. (US 2011/0138147) (hereinafter Knowles as previously cited).

As per claim 4, Knowles teaches wherein at least some of the resource centers are located geographically separate from other ones of the resource centers ([0026]).

Knowles and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Knowles teaches geographically dispersing servers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Knowles because it would provide for improved data reliability and redundancy.

Claims 6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards, Kettler, Rowland, Nickolov, and Kobayashi et al. (US 2009/0013325) (hereinafter Kobayashi as previously cited).

As per claim 6, Kobayashi teaches wherein the one or more user interfaces are further configured to: provide an indication of a cost per processing core; and provide an indicate indication of a cost per unit of memory (fig. 6A-B and [0044]).

Kobayashi and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Kobayashi teaches the unit cost of CPUs and memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Kobayashi because it would provide the user with a way to obtain and visualize cost data pertaining to CPUs and memory within the system.

As per claim 18, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards,  Kettler, Rowland, Nickolov, Kobayashi, and Narita et al. (US 2008/0109813) (hereinafter Narita as previously cited).

As per claim 7, Narita teaches wherein the one or more user interfaces are further configured to: provide an indication of a total cost for the respective resource selections selected for the custom virtual machine ([0046]-[0047] and [0083]-[0084]).

Narita and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Narita teaches a total cost of CPUs and memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, Nickolov, and Kobayashi in view of Narita because it would provide the user with a way to obtain and visualize cost data pertaining to CPUs and memory within the system.

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards, Kettler, Rowland, Nickolov, and Esfahany et al. (US 2005/0262505) (hereinafter Esfahany as previously cited).

As per claim 12, Esfahany teaches further comprising: receiving, subsequent to the configuring of the custom virtual machine, a selection modification for one or more respective resource selections for the custom virtual machine; and modifying a configuration of the custom virtual machine based on the received selection modification ([0024]; [0026] add and increase an amount of memory for a virtual machine).

Esfahany and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Esfahany teaches adding and increasing an amount of memory for a virtual machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Esfahany because it would provide for a way to allocate additional memory to a virtual machine on a per-basis need.

As per claim 13, Esfahany teaches wherein the selection modification is to add memory to the custom virtual machine, and wherein said modifying the configuration of the custom virtual machine increases an amount of memory allocated to the custom virtual machine ([0024]; [0026] add and increase an amount of memory for a virtual machine).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards,  Kettler, Rowland, Nickolov, and Katiyar et al. (US 2012/0260248) (hereinafter Katiyar as previously cited).

As per claim 14, Katiyar teaches further comprising: providing an indication of a cost for the custom virtual machine (fig. 4).

Katiyar and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Katiyar teaches determining a cost for a virtual machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Katiyar because it would provide for a way to calculate a cost for a virtual machine based on resource configurations for the virtual machine.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards, Kettler, Rowland, Nickolov, Katiyar, and Kobayashi.

As per claim 15, Kobayashi teaches providing an indication of a cost per resource component for a set of resource components that are available to be allocated for the custom virtual machine (fig. 6A-B and [0044]).

Kobayashi and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Kobayashi teaches the unit cost of CPUs and memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, Nickolov, and Katiyar in view of Kobayashi because it would provide the user with a way to obtain and visualize cost data pertaining to CPUs and memory within the system.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards, Kettler, Rowland, Nickolov, and Narita.

As per claim 19, Narita teaches wherein the one or more user interfaces further comprise: an indication of a total cost for a selected number of processing cores to be allocated to the custom virtual machine ([0046]-[0047] and [0083]-[0084]).

Narita and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Narita teaches a total cost of CPUs and memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Narita because it would provide the user with a way to obtain and visualize cost data pertaining to CPUs and memory within the system.

As per claim 20, Narita teaches wherein the one or more user interfaces further comprise: an indication of a total cost for a selected amount of memory to be allocated to the custom virtual machine ([0046]-[0047] and [0083]-[0084]).

Narita and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Narita teaches a total cost of CPUs and memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Narita because it would provide the user with a way to obtain and visualize cost data pertaining to CPUs and memory within the system.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards, Kettler, Rowland, Nickolov, and Keagy et al. (US 8,219,653) (hereinafter Keagy as previously cited).

As per claim 21, Keagy teaches wherein the one or more user interfaces comprise: a mechanism for selecting a processing platform type for the custom virtual machine (fig. 2; col. 2, ll. 41-62; col. 16, ll. 12-27).

Keagy and Edwards are both concerned with virtual machine environments. Edwards teaches a user interface for creating a virtual machine with a specified number of cores and amount of memory while Keagy teaches a platform type for a virtual machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards, Kettler, Rowland, and Nickolov in view of Keagy because it would provide for increased flexibility for the user of the system by enabling different platform types to host a virtual machine.

Response to Arguments
Applicant's arguments have been considered. Some are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. The others discussed below are not persuasive. 

In the Remarks on pg. 10-11, Applicant argues that the tables of Kobayashi are used internally and that Kobayashi is silent as to including such information in a user interface. The examiner respectfully disagrees. [0044] of Kobayashi explicitly states that the at least one terminal device displays the content of the database (e.g. the tables illustrated in fig. 6A-B). Furthermore, Nickolov teaches displaying a user dashboard page including a list of Cloudware network resources [0123] where the user can reserve resources [0129], view license and usage fees for resources [0143], assign resources and be charged for resources [0145]-[0149], [0152], and per-resource pricing [0156]-[0157]. Therefore, Applicant’s arguments are traversed and the rejections are maintained.

Relevant Prior Art Not Cited
Fausak et al. (US 9,183,059) disclose a user interface for configuring a virtual machine with user-specified selections of an amount of memory and number of processors (see fig. 2)

Wilson et al. (US 2012/0290445) in at least [0072]-[0074] disclose an interface that enables selection and purchasing of resources.

Li, Hui et al. . "SLA-driven Planning and Optimization of Enterprise Applications" in at least fig. 2-3 illustrate price per core.

Sharma, Upendra et al. "Kingfisher: A System for Elastic Cost-aware Provisioning in the Cloud” in at least Table 1 illustrate cost per core.
Sharma, Upendra et al. "A Cost-aware Elasticity Provisioning System for the Cloud” in at least Table 1 illustrate pricing per core.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            September 6, 2022